United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  January 28, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 02-51201
                           Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

VALENTE SILLERO-GALINDO,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. A-02-CR-127-1-SS
                       --------------------

Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Valente Sillero-Galindo (Sillero) appeals his sentence for

conspiring to smuggle illegal aliens and money laundering.         He

asserts that the district court erred in imposing a two-level

adjustment for obstruction of justice based upon his flight and

his possession of false identification at the time of his arrest.

The record reflects that Sillero freely and voluntarily waived

his right to appeal his sentence, except for an upward departure

or claims of ineffective assistance and prosecutorial misconduct.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-51201
                                -2-

Sillero’s challenge to the upward adjustment is not an upward

departure.   See United States v. Gaitan, 171 F.3d 222, 223-24

(5th Cir. 1999).

     Because Sillero’s waiver of the right to appeal his sentence

is unambiguous and enforceable, the appeal is DISMISSED for lack

of jurisdiction.   See United States v. Martinez, 263 F.3d 436,

438 (5th Cir. 2001).

     APPEAL DISMISSED.